Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an ear-worn device comprising inter alia: a structural element, wherein: at least a part of the structural element is positioned between a first antenna element and a second antenna element, the structural element is one of: a housing of the ear-worn device, a shell of the ear-worn device, a top case of the ear-worn device, a battery door of the ear-worn device, a faceplate of the ear-worn device, or a spine of the ear-worn device, and at least the part of the structural element that is positioned between the first antenna element and the second antenna element comprises a host resin material; and a plurality of dielectric material elements having a dielectric constant greater than the host resin material dispersed in the host resin material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elghannai et al (US 2019/0373381) teach an ear-worn electronic device comprising: a first antenna and a second antenna and a feed point wherein the first feed point is connected to the first antenna and the second antenna to provide a driving signal and wherein each of the first and the second antenna is formed of conductive material and configured to provide an electric field in response from the driving signal from the feed point.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845